DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shivaswamy et al. (US 20040066831 A1) in view of Greenwood et al. (US 6681145 B1) and Smith et al. (US 20110022220 A1).
	Regarding claim 1, Shivaswamy discloses a method for measuring the volumetric accuracy (associated with thermal expansion) of a machine having machine members (e.g., 60 and 42 in Figs. 1 and 2) and a working tool (e.g., cutting tool 93) at all times to include during machine operation (para. 0016, 0040), the method comprising the steps of: measuring the machine geometry errors prior to machine operation using traditional methods to develop a baseline characterization of the machine members (para. 0058: “By using a method that obtains the effective coefficient of expansion initially for the machine installation means that a proper baseline for machine calibration is established and can be used again and again during maintenance checks”); mounting a plurality of 
	Shivaswamy does not mention explicitly: said plurality of sensors are mounted on the machine members in the three dimensional XYZ volumetric space; said change of machine members is an angular change of the machine members; and said sensors comprise precision sensors.
Greenwood discloses a method for measuring the volumetric accuracy of a machine having machine members (Abstract), comprising: mounting a plurality of 
Since Shivaswamy and Greenwood both pertain to measuring the volumetric accuracy of a machine tool and Greenwood teaches the general condition for measuring relative mobility of the machine members (Greenwood, col. 5, line 65 – col. 6, line12; col. 8, lines 23-32), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Greenwood’s teaching of a plurality of sensors mounted on the machine members in the three dimensional XYZ volumetric space into the invention of Shivaswamy to provide a cost-effective technique for directly measuring a change of relative positions and orientation between the machine members which may be caused by machinery thermal deformation (Greenwood, Abstract).
As to the limitation of precision sensors, Smith discloses a method for measuring the volumetric accuracy of a machine tool having machine members at all times to include during machine operation, comprising precision sensors mounted on the machine members for measuring the volumetric accuracy and/or volumetric error of the machine tool (para. 0004-0005).

	Regarding claim 2, Shivaswamy does not but Greenwood teaches: using changes in measured angles by said plurality of fixed sensors mounted on the machine members in the three dimensional XYZ volumetric space to calculate machine geometry error and volumetric accuracy, while the machine and tool are static and not moving (col. 8, lines 33-65; col. 23, lines 43-59). As such, the combination of Shivaswamy, Greenwood and Smith renders the claimed invention obvious.
	Regarding claim 3, Shivaswamy teaches: using measured changes between machine members by said plurality of fixed sensors to calculate machine geometry error and volumetric accuracy while the machine is operational and the tool moving (para. 0045, 0056-0058). As such, the combination of Shivaswamy, Greenwood and Smith renders the claimed invention obvious (see discussion for claim 1 above).
	Regarding claim 4, Shivaswamy further teaches: sensing and measuring machine member temperature; mapping the tool path error to the measured machine member temperature of each sensor location to track periodic changes in machine geometry as a function of temperature, and developing a trend analysis over time (Fig. 3 and related text). 
	Shivaswamy does not mention: said sensor location is throughout the three dimensional XYZ volumetric space.

	Regarding claim 5, Shivaswamy further teaches: tracking changes in machine geometry determined by comparing sensor readings and interpolated results to the baseline characterization as a function of temperature on a timed basis (Fig. 3 and related text). 
Shivaswamy does not mention: said sensor readings are throughout the three dimensional XYZ volumetric space.
However, Greenwood teaches: said sensor readings are throughout the three dimensional XYZ volumetric space (Fig. 10). As such, the combination of Shivaswamy, Greenwood and Smith renders the claimed invention obvious (see discussion for claim 1 above).
	Regarding claim 9, Shivaswamy discloses: using said sensors mounted on the machine members to directly measure the change of the machine members continuously in real time during machine operation (para. 0045, 0056-0058). 
	Shivaswamy does not mention: said sensors are precision angle sensors and said change is the angular change of the machine members in three dimensions XYZ.
However, Greenwood teaches: using angle sensors in three dimensions XYZ (with a broad interpretation to the claim, the laser trackers 70 in Fig. 10 reads on “angle sensors”) mounted on the machine members to directly measure the angular change of the machine members (para. 0045, 0056-0058). And Smith teaches precision sensors 
	Regarding claim 10, Shivaswamy discloses: using data from a plurality of sensors to provide a revision of baseline characteristic measurements (para. 0058, 0059, 0062-0063; with broad interpretation to the claim, the compensation tables in Fig. 4 reads on “baseline characteristic measurements”).   
	Shivaswamy does not mention: said sensors are mounted in three dimensions XYZ.
However, Greenwood teaches: said sensors are mounted in three dimensions XYZ (Fig. 10). As such, the combination of Shivaswamy, Greenwood and Smith renders the claimed invention obvious (see discussion for claim 1 above).
	Regarding claim 11, Shivaswamy discloses a system to produce calculated tool path error (e.g., Fig. 3) of a machine tool (Fig. 2) having machine members by monitoring the geometric error of the machine members and volumetric accuracy during machine operation (para. 0016, 0040), the system comprising: a central processing unit (CPU) for receiving readings taken from baseline characterization of machine geometry errors (para. 0044, 0058) comprising roll, pitch, yaw, straightness, squareness, and volumetric accuracy (para. 0012); a plurality of fixed sensors mounted on the machine members that directly measure the relationship between machine members (para. 0045: “The laser measuring device 120 … accurately measure, using conventional techniques, a distance "D" between the interferometer 122 and the retroreflector 123, which of course, is a function of both time and temperature”; para. 0056-0058); data acquisition devices for transmitting readings taken by the fixed precision sensors during 
	Shivaswamy does not mention explicitly: said plurality of sensors are mounted on the machine members in the three dimensional XYZ volumetric space; said relationship is the angle between machine members; whereby the CPU compares readings from the sensors to the baseline characterization readings in real time and in three dimensions XYZ; wherein said sensors comprise precision sensors.
Greenwood discloses a system for measuring the volumetric accuracy of a machine having machine members (Abstract), comprising: a plurality of fixed sensors (e.g., laser interferometers 20 in Fig. 1 or laser trackers 70 in Fig. 10) mounted on machine members in the three dimensional XYZ volumetric space (Figs. 1 and 10; col. 14, lines 8-42; col. 4, line 60 – col. 5, line 19) that directly measure an angular change (e.g., change of orientation) between machine members continuously in real time at each sensor location on the machine members (col. 5, line 65 – col. 6, line 12; col. 20, lines 14-27); and a computer CPU configured to compare readings from the sensors to the baseline characterization readings in three dimensions XYZ (Abstract; col. 6, lines 25-33; col. 9, lines 31-48).
Since Shivaswamy and Greenwood both pertain to measuring the volumetric accuracy of a machine tool and Greenwood teaches the general condition for measuring relative mobility of the machine members (Greenwood, col. 5, line 65 – col. 6, line12; col. 8, lines 23-32), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the 
As to the limitation of precision sensors, Smith discloses a method for measuring the volumetric accuracy of a machine tool having machine members at all times to include during machine operation, comprising precision sensors mounted on the machine members for measuring the volumetric accuracy and/or volumetric error of the machine tool (para. 0004-0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith precision sensors into the combination of Shivaswamy and Greenwood to arrive at the claimed invention, as an intended use of Smith precision sensors. It is held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 12, Shivaswamy does not but Greenwood teaches: wherein the fixed sensors mounted on machine members in three dimensions XYZ calculate linear movement of the machine members in the X, Y, and Z axes by using angular errors obtained from the plurality of fixed sensors (col. 5, lines 3-9; col. 14, lines 43-49; col. 22, line 66 – col. 23, line 24; col. 23, lines 43-49). As such, the combination of Shivaswamy, Greenwood and Smith renders the claimed invention obvious.

Regarding claim 14, Shivaswamy does not but Greenwood teaches: wherein the fixed precision sensors are electronically programmable angle sensors (col. 4, line 61 – col. 5, line 9).  As such, the combination of Shivaswamy, Greenwood and Smith renders the claimed invention obvious.
Regarding claim 15, Shivaswamy does not but Greenwood teaches: a rotary head (e.g., the machine end effector on which the retroreflector of the laser trackers 70 is mounted as shown in Fig. 10) on the machine tool and at least one fixed sensor (i.e., the retroreflector) mounted on said rotary head (Fig. 10; col. 4, line 61 – col. 5, line 9). As such, the combination of Shivaswamy, Greenwood and Smith renders the claimed invention obvious.
Regarding claim 16, Shivaswamy does not but Greenwood teaches: a column (e.g., the platform including the tracks on which the gantry mill 50 moves) for supporting the rotary head (via the gantry mill 50) on the machine tool and at least one fixed sensor (70) mounted on said column. As such, the combination of Shivaswamy, Greenwood and Smith renders the claimed invention obvious.
Regarding claim 17, Shivaswamy does not but Greenwood teaches: a support beam (e.g., the gantry mill 50 in Fig. 10) on the machine tool for supporting the rotary head (Fig. 10); and at least one fixed sensor (i.e., the retroreflector) is mounted on said 
  Regarding claim 18, the combination of Shivaswamy, Greenwood and Smith does not mention explicitly: a pair of vertical supports supporting said support beam; and at least one fixed sensor mounted on at least one of the vertical supports. 
However, the feature in question is considered a minor adjustment to or a rearrangement of the at least one fixed sensor (70) in Greenwood’s invention (Fig. 10). Since Greenwood teaches the general condition of the arrangement and configuration od the sensors (col. 14, lines 25-42), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the invention of Greenwood such that at least one fixed sensor is mounted on at least one of the vertical supports (i.e., the tracks on which the gantry mill 50 moves as shown in Fig. 10 of Greenwood). The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. As such, the combination of Shivaswamy, Greenwood and Smith renders the claimed invention obvious.
4.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shivaswamy in view of Greenwood and Smith as applied to claim 4 above further in view of Jalluri et al. (US 10088826 B2).
	Regarding claims 6-8, the combination of Shivaswamy, Greenwood and Smith is silent on: said method further comprising the steps of: tracking changes in machine 
	Jalluri discloses a thermal error compensation method for machine tools having machine members (Abstract), comprising: sensing and measuring material temperature of the machine members (col. 8, lines 8-22); measuring a change of machine members continuously at each sensor location during machine operation (col. 7, line 66 – col. 8, line 8); and mapping tool path error to the measured material temperature of each sensor location to track periodic changes in machine geometry as a function of temperature (col. 9, line 53 – col. 10, line 40); develop a trend analysis over time (col. 7, line 9 – col. 9, line 52; also see Fig. 5); tracking changes in machine geometry as a function of temperature basis on a timed basis (col. 9, line 53 – col. 10, line 40); tracking changes in machine geometry as a function of temperature (see discussion for claim 5 above); wherein said tracking is on an hourly basis (col. 7, lines 9-30).
	It would have been obvious to one of ordinary skill in the art to incorporate Jalluri’s teaching of tracking changes in machine geometry as a function of temperature basis on a timed basis into the combination of Shivaswamy/Greenwood/Smith to arrive the claimed invention. Doing so would provide the method of Shivaswamy/Greenwood/Smith with ability of improving, troubleshooting, or assessing the effectiveness of CNC machine thermal compensation mechanisms (Jalluri, Abstract).
	
Response to Arguments
5.	Applicant's arguments received 02/14/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-4 as set forth above in this Office action.
	In response to Applicant’s argument “ … sensors are mounted on the working tool head and detect errors manifested at the tool head, not errors occurring between fixed machine members …”, the examiner reminds that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With these principles in mind, the examiner asserts that the combination of Shivaswamy, Greenwood and Smith as constructed in sections 2-3 above in this Office action does teach or render obvious the claimed invention as recited in instant claims 1-5 and 9-18 of the present application, including the feature in question. Applicant’s reliance upon the specification in this regard is noted. However, the feature (e.g., “sensors are mounted … and detect … errors occurring between fixed machine members”) in the specification to which Applicant refers is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The rest of the Applicant’s arguments are reliant upon the issues discussed above, and are deemed to be non-persuasive as well for the reasons provided above.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862        

/TOAN M LE/Primary Examiner, Art Unit 2864